   Case: 4:20-cv-01703-NAB Doc. #: 3 Filed: 02/23/21 Page: 1 of 2 PageID #: 21




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JALIL ALI, o/b/o RAY L. ALEXANDER,                 )
                                                   )
                  Plaintiff,                       )
                                                   )
        v.                                         )            No. 4:20-cv-01703-NAB
                                                   )
JOANN SHELTON, et al.,                             )
                                                   )
                  Defendants.                      )

                                  MEMORANDUM AND ORDER

        This matter comes before the Court on a complaint filed by plaintiff Jalil Ali, purportedly

on behalf of Ray L. Alexander. Plaintiff has not paid the filing fee or filed a motion for leave to

proceed in forma pauperis. As such, the Court will direct plaintiff to either pay the filing fee or file

a motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of this

order. Failure to comply will result in the dismissal of this case without prejudice and without

further notice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s motion for leave to proceed in forma pauperis form.

        IT IS FURTHER ORDERED that plaintiff shall either pay the filing fee or file a motion

for leave to proceed in forma pauperis within twenty-one (21) days of the date of this order.
   Case: 4:20-cv-01703-NAB Doc. #: 3 Filed: 02/23/21 Page: 2 of 2 PageID #: 22




       IT IS FURTHER ORDERED that if plaintiff fails to either pay the filing fee or file a

motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of this

order, this action will be dismissed without prejudice and without further notice.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of February, 2021.




                                                 2
